Citation Nr: 1021303	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  07-22 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jill Anderson, Law Clerk


INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1969.

This matter is on appeal from the New York, New York, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law 
Judge in April 2010.  A transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for PTSD.  At his 
hearing, he identified five in-service stressors, all of 
which allegedly occurred in Vietnam, including that 1) he was 
fired on as he was travelling his courier routes in January 
or February 1968; 2) he was fired on in his helicopter 
routes; 3) he underwent mortar and rocket fire as he was 
standing guard in January or February 1968; 4) he witnessed 
"a few people get hurt" as he set claymore mines throughout 
his tour; and 5) he underwent mortar and rocket fire in 
October 1967.  

At a psychological consultation in August 2007, the Veteran 
again claimed that he was "hit by rockets and mortars" in 
January 1968.  He described sleeplessness, isolation, 
nightmares, and cold sweats, among other symptoms.  PTSD was 
diagnosed.  

Additional effort is necessary to attempt to verify the in-
service stressor detailed above.  The Veteran having provided 
a specific time period for at least two of his alleged 
stressors, additional VA development is warranted.  
Specifically, the service records indicate that he served in 
Vietnam in the 36th Signal Battalion in 1967, the 459th Signal 
Battalion in 1967, and the 523rd Signal Battalion in 1968.  
He has also specified coming under mortar fire during the 
months of October 1967 and January and February 1968.  

While mortar and rocket fire and gun fire are not the types 
of stressor that can generally be verified, an attempt to 
research or obtain the unit histories of the 459th Signal 
Battalion for October 1967 and 523rd Signal Battalion for 
January and February 1968 should be made.  To that end, the 
RO should attempt to verify the alleged stressors through all 
available sources, to include contacting the U.S. Army and 
Joint Services Records Research Center (JSRRC) and requesting 
pertinent unit histories.  

Because the evidence of record contains a diagnosis of PTSD, 
and an attempt to verify the alleged stressor has yet to be 
made, such stressor development must be attempted in 
furtherance of the claim.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the VAMC 
New York, New York Harbor Healthcare System 
from November 2007 to the present.

2.  Contact JSRRC located at 7701 Telegraph 
Road, Kingman Building, Room 2C08, Alexandria, 
VA 22315-3802 and request that JSRRC research 
the unit histories of the 459th Signal Battalion 
for the period of October 1967 and the 523rd 
Signal Battalions for the period from January 
to February 1968 to determine if those units 
sustained rocket and/or mortar attacks during 
those periods.  

3.  Upon completion of the above, the RO should 
then readjudicate the issue of service 
connection for PTSD on the merits in light of 
all evidence received since the issuance of the 
statement of the case.  

If the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the case 
and be afforded an opportunity to respond.  
Thereafter, the case should be returned to the 
Board for further appellate consideration, as 
appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

